     Case 2:12-cv-00766-TLN-KJN Document 97 Filed 02/17/21 Page 1 of 3


 1   Wendy E. Musell (SBN: 203507)
     LAW OFFICES OF WENDY MUSELL
 2   180 Grand Avenue, Suite 1300
     Oakland, CA 94612
 3   Phone: 510-270-2252
     Fax: 510-228-1391
 4   wmusell@wendymuselllaw.com.
 5   Alan J. Reinach, SBN 196899
     Jonathon Cherne, SBN 281548
 6   CHURCH STATE COUNCIL
     2686 Townsgate Road
 7   Westlake Village, CA 91361
     Phone: 805-413-7398
 8   ajreinach@churchstate.org
     jcherne@churchstate.org
 9
     Attorneys for Plaintiff, Ronald Hittle
10

11                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
12

13
     RONALD HITTLE,                                      Case No. 2-12-CV-00766-TLN-KJN
14
            Plaintiff,                                    STIPULATION AND ORDER TO
     vs.                                                  ENLARGE BRIEFING SCHEDULE
15
                                                          OF SUMMARY JUDGMENT
     THE CITY OF STOCKTON, ROBERT                         MOTION
16
     DEIS, LAURIE MONTES, and DOES 1-
     100, inclusive,
17
            Defendants.
18

19

20          Whereas, this matter involves six (6) causes of action, and twenty-four (24) affirmative

21   defenses; and
22
            Whereas, discovery herein has produced several thousands of pages of documents; and
23
            Whereas the complexity of the issues herein has already resulted in Defendants seeking,
24
     and this Court granting to Defendants an enlargement from twenty (20) to twenty-five (25) the
25
     page limitation for its summary judgment motion, and a similar page limitation for Plaintiff’s
26

27
     opposition; [ECF-95] and

28
                                                     1
     Case 2:12-cv-00766-TLN-KJN Document 97 Filed 02/17/21 Page 2 of 3


             Whereas Plaintiff has requested additional time to properly brief the issues in this case
 1

 2
     and Defendants agree that additional time is appropriate, albeit less time than the four (4) weeks

 3   requested by Plaintiff;

 4           It is hereby stipulated and agreed:
 5
             1.     Defendants will file and serve their motion for summary judgment on or before
 6
     February 18, 2021, setting the hearing date for April 1, 2021;
 7
              2.    Plaintiff shall file his opposition to the summary judgment motion on March 11,
 8
     2021;
 9

10
             3.     Defendants will file their reply in support of the motion on March 25, 2021;

11           4.     The parties further agree that with respect to the motion for summary judgment

12   Plaintiff intends to file; Defendants shall have three (3) weeks to file their opposition to the
13
     summary judgment motion and Plaintiff shall have two (2) weeks to file his reply.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     Case 2:12-cv-00766-TLN-KJN Document 97 Filed 02/17/21 Page 3 of 3


     Respectfully submitted,              LAW OFFICE OF WENDY MUSELL
 1
     Dated: February 15, 2021             CHURCH STATE COUNCIL
 2

 3

 4                                        By: s/ Alan J Reinach
                                             ALAN J. REINACH
 5                                           Attorneys for Plaintiff
                                             RON HITTLE
 6

 7
     Dated: February 17, 2021             RENNE PUBLIC LAW GROUP
 8

 9
                                          By: s/ Geoff Spellberg
10                                           GEOFF SPELLBERG
                                             Attorneys for Defendants
11                                           CITY OF STOCKTON et al.
12

13
           GOOD CAUSE APPEARING, IT IS SO ORDERED:
14

15
     DATED: February 17, 2021
16

17
                                                  Troy L. Nunley
18                                                United States District Judge
19

20

21

22

23

24

25

26

27

28
                                           3
